The plaintiff in error was convicted of assault with a dangerous weapon, and sentenced to serve a term of one year in the state penitentiary, and appeals.
The record in this case was filed in this court on April 19, 1937. The case was submitted on the record on September 28, 1937, since which time counsel for plaintiff in error has advised the court they did not desire to file a brief. It is therefore assumed that the appeal has been abandoned, or that counsel representing the plaintiff in error has reached the conclusion there are no errors in the record sufficient to warrant a reversal.
The record has been carefully examined, and the examination fails to disclose any fundamental errors. The evidence is sufficient to sustain the verdict of the jury. The case is therefore affirmed. *Page 80